NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



LUIS ALVAREZ,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D18-1670
                                   )
MARK DAVID HAWKINS, and            )
GEORGE STUART QUAY, IV,            )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 24, 2019.

Appeal from the Circuit Court for Pinellas
County; Thomas H. Minkoff, Judge.

Luis Alvarez, pro se.

Ezequiel Lugo of Banker Lopez Gassler
P.A., Tampa, for Appellee Mark David
Hawkins.

No appearance for remaining Appellee.



PER CURIAM.


              Affirmed.


VILLANTI, KHOUZAM, and BADALAMENTI, JJ., Concur.